     Case 1:17-cv-05833-DLC Document 246 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On November 10, 2020, plaintiffs requested permission to

serve a deposition subpoena by email upon Michael Sanford.            The

deposition was noticed for November 17.       On November 16, Mr.

Sanford submitted a response to plaintiffs’ request in which he

consented to email service but noted that he was unavailable on

November 17.   It is hereby

     ORDERED that the parties shall confer and agree no later

than November 17 on a date for the Sanford deposition.         The

deposition shall take place no later than November 24.



Dated:    New York, New York
          November 16, 2020
